

117 S960 IS: Reassurance On Commitments Act of 2021
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 960IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Cruz (for himself, Mr. Scott of Florida, Mr. Hawley, Mr. Sasse, Mr. Cornyn, Mr. Braun, Mr. Cotton, Mrs. Blackburn, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for proper treatment of Taiwan government representatives.1.Short titleThis Act may be cited as the Reassurance On Commitments Act of 2021 or the ROC Act.2.Proper treatment of Taiwan government representatives(a)In generalNotwithstanding any other provision of law, none of the funds appropriated or otherwise made available for the Department of State for fiscal year 2022 may be used to prepare, propose, draft, review, or promulgate any regulation, guidance, or executive order, or to otherwise implement, administer, or enforce any policy that restricts the ability of members of the armed forces and government representatives from the Republic of China (Taiwan) or the Taipei Economic and Cultural Representative Office (TECRO) to display for official purposes symbols of Republic of China sovereignty, including—(1)the flag of the Republic of China (Taiwan); and(2)the corresponding emblems or insignia of military units.(b)Official purposes definedIn this section, the term official purposes means—(1)the wearing of official uniforms;(2)conducting government-hosted ceremonies or functions; and(3)appearances on Department of State social media accounts promoting engagements with Taiwan. 